Exhibit 10.1 ASSET PURCHASE AGREEMENT by and among SONY DADC US INC., ENTERTAINMENT DISTRIBUTION COMPANY (USA), LLC and ENTERTAINMENT DISTRIBUTION COMPANY, LLC DATED October 31, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS Section 1.1 Certain Definitions 1 Section 1.2 Other Definitions 9 Section 1.3 Accounting Terms 10 ARTICLE II PURCHASE AND SALE Section 2.1 Agreement to Purchase and Sell 10 Section 2.2 Excluded Assets 11 Section 2.3 Assumed Liabilities 12 Section 2.4 Excluded Liabilities 13 Section 2.5 Expenses of Relocating Transferred Assets 14 ARTICLE III PURCHASE PRICE; ADJUSTMENTS; ALLOCATIONS Section 3.1 Purchase Price 14 Section 3.2 Payment of Purchase Price 14 Section 3.3 Additional Purchase Price 15 Section 3.4 Adjustment of Purchase Price for Working Capital. 16 Section 3.5 Allocation of Purchase Price 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLERS Section 4.1 Organization; Ownership 17 Section 4.2 Authority; Noncontravention 18 Section 4.3 Financial Statements 19 Section 4.4 Absence of Undisclosed Liabilities 19 Section 4.5 Absence of Certain Changes 19 Section 4.6 Personal Property; Title to Assets 20 Section 4.7 Taxes 20 Section 4.8 Inventory 21 Section 4.9 Leased Real Property. 21 Section Contracts. 22 Section Insurance 23 Section Consents 24 Section Compliance with Laws; Licenses 24 Section Legal Proceedings 24 Section Products Liability and Warranty 24 Section Accounts Receivable 24 Section Employment Benefits and Labor Matters 25 Section Environmental Matters 25 Section Intellectual Property 26 Section Customers 27 Section Transactions with Related Parties 27 Section Fraudulent Conveyance 27 Section Brokers and Other Advisors 28 Section No Other Representations or Warranties 28 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER Section 5.1 Organization, Standing and Power 28 Section 5.2 Authority; Noncontravention 28 Section 5.3 Capital Resources 29 Section 5.4 Brokers and Other Advisors 29 Section 5.5 No Other Representations or Warranties 29 ARTICLE VI ADDITIONAL COVENANTS Section 6.1 Conduct of Business by Sellers 29 Section 6.2 Inspection and Access to Information 31 Section 6.3 Employee Matters. 32 Section 6.4 Payment Due from UMG 36 Section 6.5 Public Announcements 36 Section 6.6 Insurance Policies 36 Section 6.7 Consents; Further Assurances 36 Section 6.8 Transfer Taxes 37 Section 6.9 Proration 37 Section Cooperation Regarding Transfer of Relocated Assets 37 Section Cooperation Regarding the Lease of the FishersDistributionCenter 37 Section No Solicitation of Acquisition Proposals 37 Section Fishers Sub-Lease Payments 38 Section Sellers’ Collection of Accounts Receivable 38 Section Transition Services 38 ARTICLE VII RESTRICTIVE COVENANTS Section 7.1 Confidential Information. 39 Section 7.2 Agreement Not to Compete. 39 Section 7.3 Non-Solicitation 40 Section 7.4 Severability and Reformation of Covenants 41 Section 7.5 Extension of Restrictions 41 Section 7.6 Equitable Relief and Damages 41 Section 7.7 Assignment of Restrictions 41 ARTICLE VIII CLOSING CONDITIONS Section 8.1 General Conditions 41 Section 8.2 Conditions to Obligations of the Sellers 42 Section 8.3 Conditions to Obligations of the Purchaser 42 ARTICLE IX CLOSING Section 9.1 Closing 43 Section 9.2 Sellers Closing Deliveries 43 Section 9.3 Purchaser Closing Deliveries 44 ARTICLE X TERMINATION Section Termination 44 Section Effect of Termination 45 ARTICLE XI INDEMNIFICATION Section Survival of Representations and Warranties 45 - ii - Section Indemnification by the Sellers 46 Section Indemnification by the Purchaser 47 Section Environmental Indemnification 47 Section Procedures 48 Section Limits on Indemnification 50 Section Set Off 50 Section Consequential Damages 50 Section Security Documents 50 Section 11.10 Exclusivity 51 ARTICLE XII MISCELLANEOUS Section Notices 51 Section Schedules and Exhibits 52 Section Assignment; Successors in Interest 52 Section Captions 52 Section Controlling Law 52 Section Dispute Resolution 52 Section Severability 53 Section Counterparts 53 Section Enforcement of Certain Rights 53 Section 12.10 Waiver; Amendment 53 Section 12.11 Integration 54 Section 12.12 Compliance with Bulk Sales Laws 54 Section 12.13 Interpretation 54 Section 12.14 Cooperation Following the Closing 54 Section 12.15 No Third-Party Beneficiaries 54 Section 12.16 Transaction Costs 54 - iii - ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT, dated as of October31, 2008, is made and entered into by and among SONY DADC US INC., a corporation organized under the Laws of the State of Delaware (the “Purchaser”) and ENTERTAINMENT DISTRIBUTION COMPANY, LLC (“EDC”) and ENTERTAINMENT DISTRIBUTION COMPANY (USA), LLC (“EDC USA”), each a limited liability company organized under the Laws of the State of Delaware (EDC and EDC USA, collectively, the “Sellers,” and each, a “Seller”). RECITALS WHEREAS, the Sellers are engaged in the business of replicating compact discs and digital versatile discs, packaging and distribution services and related services; WHEREAS, upon and subject to the terms and conditions set forth herein, the Sellers propose to sell to the Purchaser, and the Purchaser proposes to purchase from the Sellers, certain of the assets used or held for use by the Sellers in the conduct of the Business, and the Purchaser proposes to assume certain specified liabilities and obligations of the Sellers set forth in this Agreement; and WHEREAS, as a condition to the Parties’ execution of this Agreement, EDC USA, the Purchaser and UMG have entered into Amendment No. 3 to UMG CD Agreement; Amendment No. 1 tothe U.S. DVD Manufacturing And Related Services Agreement dated as of May 31, 2005 between UMG and EDC USA; and Amendment No. 2 to UMG Distribution Agreement, each of which is dated as of the date hereof, but effective as of the Closing Date, authorizing the assignment of suchagreements to Purchaser and modifying certain of the terms thereof (collectively, the “UMG Assignment Agreements”). NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants, agreements and conditions hereinafter set forth, and intending to be legally bound hereby, each Party hereby agrees as follows: ARTICLE I DEFINITIONS Section 1.1Certain Definitions .For purposes of this Agreement, the following terms when capitalized shall have the meanings set forth below: “Affiliate” means, with respect to any specified Person, any other Person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, such specified Person.The term “control” means (a) the possession, directly or indirectly, of the power to vote 50% or more of the securities or other equity interests of a Person having ordinary voting power, (b) the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, through the ownership of voting securities, by contract or otherwise, or (c) being a director, officer, executor, trustee or fiduciary (or their equivalents) of a Person or a Person that controls such Person. “Agreement” means this
